60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In RE:  Charles William LEVY, Petitioner.
No. 958039.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Charles William Levy, petitioner pro se.
PETITION DENIED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Charles Levy petitions this court for a writ of mandamus to "restrain" state and federal police from prohibiting him from campaigning on certain municipal property.  Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Levy has not made such a showing.  Moreover, Levy is attempting to obtain relief by way of mandamus that which he has been unsuccessful in obtaining in prior appeals.  Levy v. Ernst, No. 95-1133 (4th Cir.  Apr. 6, 1995) (unpublished);  Levy v. Rimmer, No. 95-1021 (4th Cir.  Mar. 22, 1995) (unpublished);  Levy v. Davis, No. 94-2376 (4th Cir Feb. 6, 1995) (unpublished);  Levy v. United States Postal Service, No. 94-2345 (4th Cir.  Dec. 5, 1994) (unpublished).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.